Case 7:20-cv-00855-VB-JCM Document 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTATE INSURANCE COMPANY,
Interpleader Plaintiff,

Vv.

NORMAN CLANCY; ELLEN CLANCY;
NATIONSTAR MORTGAGE, LLC; HSBC
BANK USA; NATIONAL ASSOCIATION, as
Trustee for Merrill Lynch Mortgage Investors,
Inc., Mortgage Pass-Through Certificates, Mana
Series 2007-AFI; NEW YORK STATE
DEPARTMENT OF TAXATION AND
FINANCE; UNITED STATES OF AMERICA;
and HEATHER D. LEE, ESQ.,

Interpleader Defendants.

---- x

 

Filed 06/09/21 Page 1 of 2

       

DATE FILLER:

ot perenne rer eomeranen OE

ORDER

20 CV 855 (VB)

cones atzah ve [4fe1 i bas
Chambers of Vincent L. pre Nb
|

- On November 6, 2020, the Court “So Ordered” a Stipulation of Settlement and Order for

Distribution of Interpleader Funds (the “Stipulation and Order”), which, among other things,

directed the Clerk to distribute $68,680.70 in interpleader funds to the United States. (Doc. #48).

Pursuant to the Stipulation and Order, those interpleader funds were to be distributed by check |

made payable to the United States Treasury and mailed to the attention of the Assistant United

States Attorney appearing on behalf of the United States in this action. Pursuant to the

Stipulation and Order, the Internal Revenue Service was to apply these funds to the outstanding |

tax liabilities of interpleader defendants Norman and Ellen Clancy for tax years 2013, 2015, and |

2016.

On December 23, 2020, the Clerk of Court disbursed the interpleader funds to the United

States by issuing a check (dated December 11, 2020, and numbered 4039-20082018) payable to

the United States Treasury in the amount of $68,680.70.
Case 7:20-cv-00855-VB-JCM Document 49 Filed 06/09/21 Page 2 of 2

On June 8, 2021, Mr. Clancy repeatedly called Chambers and belligerently told the
Court’s staff that the Internal Revenue Service had not received the above-referenced check.

Accordingly, it is HEREBY ORDERED that:

1. By June 23, 2021, counsel for the United States shall submit a letter to the Court,

which shall also be filed on the ECF docket, stating whether he received the above-referenced
check, and whether the Internal Revenue Service has applied the interpleader funds to Norman
and Ellen Clancy’s outstanding tax liabilities for the tax years 2013, 2015, and 2016 in
accordance with the Stipulation and Order. If the interpleader funds have not been so applied,
the letter shall explain why that has not occurred. Counsel for the United States is directed to
serve a copy of that letter on Norman and Ellen Clancy by overnight mail.

2. Norman Clancy shall not call or otherwise contact Chambers by telephone. Any
future communication from Mr. Clancy related to this case shall be submitted in writing, and
shall be mailed to the Pro Se Intake Unit at the below address:

United States District Court
Pro Se Intake Unit

300 Quarropas St.

White Plains, NY 10601

Chambers will mail a copy of this Order to Norman and Ellen Clancy at the following
address:

Norman Clancy
Ellen Clancy

306 Brian Court
San Jose, CA 95123

Dated: June 9, 2021 SO ud |
White Plains, NY

 

Vil L. Briccetti
United States District Judge
